 GEORGIA KRAFT CO.29Georgia Kraft Company, Woodkraft Division andLaborers' Local Union No. 246. Cases 10-CA-15289, 10-CA-15293, and 10-CA-15564March 10, 1988SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn August 31, 1987, Administrative Law JudgeJ. Pargen Robertson issued the attached supple-mental decision. The General Counsel filed excep-tions and a supporting brief. The Charging Partyfiled cross-exceptions, a supporting brief, and ananswering brief to the Respondent's exceptions.The Respondent filed exceptions, a supportingbrief, and answering briefs to the General Coun-sel's exceptions and the Charging Party's cross-ex-ceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,' and conclusions and to adopt the recom-mended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, GeorgiaKraft Company, Woodkraft Division, Greenville,Georgia, its officers, agents, successors, and as-signs, shall take the action set forth in the Order.' In adopting the judge's finding that the named employees are not en-titled to backpay, we hold that the record does not support a finding thatthe alleged losses to the employees resulted from the Respondent's failureto execute the December 9, 1979 collective-bargaining agreement. Conse-quently, we find it unnecessary to reach the issues of whether the Gener-al Counsel's model is arbitrary or whether the employees failed to miti-gate their losses.We agree with the judge that in the circumstances here in which theparties negotiated a subsequent collective-bargaining agreement, backpay,if appropriate, should be measured from the date of the unfair labor prac-tice to the date on which the parties negotiated the subsequent agreementin good faith. In so doing, we disavow his reliance on P. J. Hamill Trans-fer Co., 277 NLRB 462 (1985), and KCW Furniture Co., 276 NLRB 957(1985), for the more general proposition for which he cited them.We correct the typographical error in the recommended SupplementalOrder to $29,640 from $29.640.In accordance with our decision in New Horizons for the Retarded, 283NLRB 1173 (1987), Interest on and after January 1, 1987, shall be com-puted at the "short-term Federal rate" for the underpayment of taxes asset out in the 1986 amendment to 26 U.S C. • 6621. Interest on amountsaccrued prior to January 1, 1987 (the effective date of the 1986 amend-ment to 26 U S.C. • 6621), shall be computed in accordance with FloridaSteel Corp., 231 NLRB 651 (1977).Frank F. Rox Jr., for the General Counsel.J. Roy Weathersby and Dora L DeHaven, Esqs. (Powell,Goldstein, Frazer & Murphy), of Atlanta, Georgia, forthe Respondent.Richard Barnes, Esq., of Atlanta, Georgia, for the Charg-ing Party.SUPPLEMENTAL DECISIONJ. PARGEN ROBERTSON, Administrative Law Judge.This is a proceeding for determination of backpay liabil-ity. By decision dated 30 September 1981 (258 NLRB908) the National Labor Relations Board found, interalia, that Respondent had illegally refused to execute acollective-bargaining agreement that it and Laborers'Local Union No. 246 agreed to on 9 December 1979. On24 January 1983 the U.S. Court of Appeals for the Elev-enth Circuit granted enforcement (696 F.2d 931). On 11March 1987 a backpay specification issued alleging thatRespondent owed backpay as a result of its actions foundto be illegal in the above-mentioned decision of theBoard.Specifically, the General Counsel alleges that backpayis owed by Respondent because it has continued torefuse to comply with the provisions of article 23, sec-tion 3(B); article 5, section 2(A); and article 26 of the 9December 1979 collective-bargaining agreement.The first issue joined by the pleadings concerns thelanguage of the 9 December 1979 agreement. Respond-ent contends that the agreement contained in appendix Aof the backpay specification and the agreement submittedto it at various times by the Union are not the agreementreached on 9 December 1979. During the hearing here, Iruled that issue had been resolved by the Board. TheBoard found that a "writing" submitted to Respondentby the Union on 11 July 1980 constituted the collective-bargaining agreement with some "minor deviation." TheBoard then specified the nature of those deviations infootnote 9:The "writing" referred to is G.C. Exh. 34, andthe "deviations" are as follows:The first paragraph of art. 5, sec. 2,A, p. 4 is ap-parently inconsistent with the Union's acceptance ofRespondent's December 3 proposal, to include thethird paragraph in that subsection. In any event, therecord is clear that the Union unequivocally accept-ed Respondent's December 3 "Seniority" proposal.We note that the "offending" first paragraph waspart of an initial proposal submitted by Respondenton November 6.Art. 5, sec. 2,B, subpar. 2, p. 5, omits the follow-ing sentence:Employees' shift will be changed only after at-tempts have been exhausted to fill the position fromemployees on the shift where the vacancy exists.This sentence appears in Resp. Exh. 19, submittedby Respondent on November 6.Art. 23 reflects the correct percentage wage in-crease, but neglects to translate that percentage intoa "dollar/hour" rate.Art. 23, sec. 3 represents a written proposal sub-mitted by Respondent (Resp. Exh. 23(a)-(c)) but288 NLRB No. 9 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1.,which Respondent did not wish to incorporate intoa written contract. The issue of whether or not toreduce an agreed-upon provision to writing, howev-er, is not the sort of failure to agree which wouldpreclude our finding a "meeting of the minds."Thus if a party insists, an agreed-upon provisionmust be reduced to writing. See generally, Amalga-mated Clothing Workers of America, AFL-CIO[Henry L Siegel Co., Inc..] v. 1V.L.R.B., 324 F.2d 228(2d Cir. 1963).Thus it appears that of the four "inconsistencies"noted above, only the omission of the sentence fromp. 5 of G.C. Exh 34 has no apparent explanation.General Counsel's Exhibit 34 was received in evidenceas Joint Exhibit 3.Article 23, section 3(B) reads:B. Procedure to Determine Job Classification As-signments in the Lines of ProgressionThis procedure applies only to the initial estab-lishment of lines of progression so that those em-ployees hired prior to the ratification date of thisAgreement will have the opportunity to bid ontheir departmental jobs.1.To determine regular job assignments in thelines of progression, employees hired prior to theratification date of this Agreement will be eligibleto bid within their department for jobs on their as-signed shifts.2.Employees who bid on a job must have theability to do the job and the physical fitness to per-form the job. In the event two or more employeesbid on the same job who are equally qualified, thenDepartment Seniority shall govern.3.In a department where a job(s) is not filed bybid, the remaining employees not assigned to a reg-ular job will be offered the opportunity to selectone of the unfilled jobs. The employee with thegreater Department Seniority will be given the firstselection opportunity among the unfilled jobs.As to article 5, section 2(A), a deviation is noted infootnote 9 of the Board's decision. The record showsthat article 5, section 2, provides for promotions intovacant jobs. Promotions are granted, according to thatprovision, on the basis of qualifications and, in the eventof equal qualifications, on the basis of first departmental,then plant seniority.'Backpay Due EmployeesIn essence, the General Counsel alleges that backpayshould accrue to named employees because those em-1 On 14 August 1987 an Order to Show Cause issued directing the par-ties to show cause why the hearing should not reopen. That order wasbased on an exchange at 115 and 116 showing that testimony was ex-cluded that may have shown that the Union during negotiations m 1982,waived or compromised rights under arts. 23 and 5 of the 1979 contract;and on a showing that art. 5, sec 2(A), of the 1979 contract was notproved m accurate detail. Respondent answered that "it has no objectionto reopening the hearing" and the General Counsel did not respond. Inview of the failure of either party to express a strong desire to reopen, Iorder that the hearing will not reopen.ployees would have received pay grade promotions pur-suant to the provisions of article 23, section 3(B), and ar-ticle 5, section 2(A) in the 1979 contract.Prior to the 1979 negotiations, Respondent paid em-ployees in accord with its point system. The pointsystem is described in article 23 of the 1978-1979 collec-tive-bargaining agreement:Each job function within a department shall beassigned a point value by the Company within therange from zero points to five (5) points. Pointsawarded in a department are not transferrable to an-other department. Normally, employees who trans-fer or are hired into a department will be assignedto the bottom or beginning job listed under the de-partment. Through job rotation training of employ-ees within the department, the employees will begiven the opportunity to become proficient on otherjobs within the department. In order to be eligiblefor a proficient rating on a job, the employee mustoperate the job for sixty (60) days and be able todemonstrate and explain the job function satisfacto-rily to this supervisor. After sixty (60) days on thejob, the supervisor will review the employee's profi-ciency on the job, and the employee's knowledge ofthe job function. If in the judgment of the supervi-sor, the employee's proficiency, job performance,work record and knowledge of the job function isnot satisfactory for points to be awarded to the em-ployee, another evaluation will be made in thirty(30) days. If the supervisor rates the employee assatisfactory, the point value of the job will beawarded to the employee.The rate of pay for an employee will be based onthe number of points awarded by the supervisor inthe department. The provisions in this Article arenot subject to the Grievance and Arbitration Proce-dures.During the 1979 negotiations, Respondent sought toamend its pay system Under the point system, approxi-mately 80 percent of the employees had acquired 10points and were receiving top pay. Therefore, Respond-ent's labor cost were high. The 1979 contract providedthat only those employees employed before the ratifica-tion date of the 1979 agreement would be paid under thepoint system.In its backpay specification, the General Counsel doesnot allege that the employees are entitled to backpay be-cause of losses suffered during the existence of the 1979-1982 agreement. However, in negotiations between Re-spondent and the Union in 1982, an agreement wasreached to phase down employees in point system gradesone and two. The appropriate language in the 1982agreement provides:ARTICLE 23DEPARTMENTS, POINT SYSTEM ANDHOURLY WAGE RATE SCHEDULEThe departments and job classifications of theGreenville Plant covered by the Agreement are GEORGIA KRAFT CO.31listed in this Article, but shall not constitute a guar-antee of any such department or job classificationduring the term of this agreement because of its list-ing in this Article.Point SystemThe Point System contained in the January 1,1978-October 31, 1979 Labor Agreement is elimi-nated and shall only apply to those employees hiredprior to October 31, 1979 who were covered by thePoint System on that date. Those employees whowere not at the top rate of $6.53 per hour prior toOctober 31, 1979 have been given the opportunitywithin their assigned department on October 31,1979 to train and qualify for the required points toreach the rate of $6.53 per hour during the periodfrom December 10, 1979 to November 3, 1980.There shall be no further wage rate increases forany of these employees based on the former PointSystem method. The Point System rate obtained byan employee shall only apply to that employeewhen permanently assigned to the department inwhich the employee earned the Point System rate.Employees hired after October 31, 1979 shall notbe eligible for the Point System, but will be coveredby the established job rates as listed in this Article.Point System rated employees in grades 1 and 2will have their Point System rate phased down ac-cording to the following schedule:1st Year-2d Year3d YearGrade 2Job Rate5.075.225.38P.S. 800 8.006.526.11P.S. 7.487.486.526.11Grade 1Job Rate4.754.895.04P.S. 8001st 6 Mm8.006.526.112d 6 Mos.7.50P.S 7.481st 6 Mos7.486.526.112d 6 Mos.7.25Point System rated employees in grades 3, 4, and5 will have their Point System Rate "red circled"for the duration of the 3-year contract while as-signed to a job classification in their current perma-nent Grade. No wage increase will be added to anyPoint system rate. A Point System employee as-signed to a job classification with a Job Rate higherthan the employee's Point System rate will receivethe higher Job Rate while assigned to the job classi-fication and will no longer be classified as a PointSystem employee.The General Counsel contends that but for Respond-ent's refusal to comply with the provisions of the 1979-1982 agreement found in article 23, section 3(B), and arti-cle 5, section 2(A), the point system employees named inparagraphs 7 and 9 of the backpay specification wouldhave advanced beyond grade levels one or two,2 andwould not have been subjected to the phase down re-quired in article 23 of the 1982 agreement.At the outset, it is necessary to consider the GeneralCounsel's theory in light of several arguments raised byRespondent:1.The backpay liability resulted solely from 1982 ne-gotiations: When the parties negotiated a new agreementin the fall of 1982, the Board's decision was outstanding.That decision (225 NLRB 908) issued on 30 September1981. In the fall of 1982 the matter was pending beforethe United States Circuit Court of Appeals for the Elev-enth Circuit. The court's decision issued some monthsafter the 1982 negotiation concluded (24 January 1983).Nevertheless, despite pendency of the matter in theEleventh Circuit, both parties were well aware of theBoard's decision during the 1982 contract negotiations.The General Counsel's backpay liability is based en-tirely on losses claimed from wage phase downs speci-fied in article 23 of that 1982 agreement. Those phasedowns affected employees named in the backpay specifi-cation.Respondent contends that the Union, by agreeing tothe terms of the 1982 agreement, and especially by agree-ing to the provisions of article 23 at a time when it wasaware of the Board's underlying decision, voluntarilywaived any claim to future backpay liability for employ-ees in point system grades 1 and 2.2.The Region's model arbitrarily establishes a basis forillustrating loss of earnings which does not follow crite-ria established in the collective-bargaining agreement:Respondent argues that the model used to prepare thebackpay specification was designed to ensure that noneof the former point system employees suffered loss ofearnings. From an examination of the 1979 and the 1982contracts, it is apparent that Respondent was movingtoward elimination of the point system. However, theUnion negotiated over that issue and certain procedureswere included in the contracts that were designed toprovide point system employees with an opportunity toavoid harm to their pay. The Union and Respondent didnot agree to guarantee that no former point system em-ployee would have his or her pay reduced. Respondentcontends that the General Counsel extended such a guar-antee by constructing its model around those pay systememployees that suffered pay reductions even though theemployees would have suffered pay reduction in the ab-sence of Respondent's unfair labor practices. Respondentargues that the Region's theory is not rationally based.In its model, the General Counsel uses seniority as thesole determining factor. Respondent points out that thecontract requires that the bidding employee must first bethe most qualified bidder. Additionally, Respondentpoints out that some employees with less seniority thanthose employees named in the backpay specification re-ceived promotions. That factor may illustrate that less2 Under the point system employees could acquire as many as 10points that placed them at pay grade 5. Pay grade 5 paid top wages. Paygrade 1 paid entry level wages. Grades 1 and 2 were subject to wagephase down beginning in November 1983. Grades 3, 4, and 5 did notsuffer a pay reduction. 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsenior employees were more qualified than employeesnamed in the specification, or that those named in thespecification elected not to seek promotions.Additionally, Respondent contends that the one-timebid that the General Counsel contends was requiredunder article 23, section 3(B), was not required under thecircumstances. Respondent argues that it lawfully estab-lished the lines of progression during the strike that start-ed on 15 November and ended 9 December 1979 andthat it was not necessary to bid into those lines (jobs)after 10 December 1979.Respondent also argues that the Union waived anyright to complain by not grieving its failure to hold aone-time bid at a time proximate to the 1979 contract.Respondent argues that grievances were processedduring the terms of the 1979-1982 contract and that theUnion could have timely filed and processed grievances.Respondent also argued that the underlying BoardOrder did not direct the payment of backpay and thatsuch an order is a prerequisite to backpay specificationproceedings. Earle Equipment Co., 270 NLRB 827, 828(1984).3. Employees failed to mitigate their losses: Respond-ent argues that if it is found that the General Counselpresented a rational based model, the named employeesfailed to mitigate their losses by failing to bid on numer-ous grade 3 or higher jobs.FindingsDuring the hearing, the General Counsel moved tostrike Respondent's answer and deemed specified para-graphs as admitted. The General Counsel contends thatRespondent did not comply with the provisions of Sec-tion 102.54 of the Board's Rules and Regulations. Section102.54 states, in pertinent part:As to all matters within the knowledge of the re-spondent, including but not limited to the variousfactors entering into the computation of gross back-pay, a general denial shall not suffice.I deny the General Counsel's motion. As shown here,this is not a simple backpay proceeding., The GeneralCounsel's allegations are complex, lending themselves tomany arguments. Respondent's answer is detailed to thepoint of joining all issues. Moreover, Respondent'sanswer is not contentious to the point of making asser-tions that are not factually supportable. Additionally, Re-spondent clearly states its defense in its answer. In es-sence, Respondent contends that the General Counsel'sbasic conclusions are erroneous. Therefore, according toRespondent, there is no basis on which it could constructa model of its own.Additionally, I find that Respondent's argument thatthe General Counsel lacks authority to seek backpay isnot supported by the record. The Board's Order in theunderlying unfair labor practice proceeding requires Re-spondent to comply with the terms of its 1979 collective-bargaining agreement with the Union. To the extent theGeneral Counsel is able to show that backpay shouldflow from Respondent's failure to comply with thatagreement, a compliance proceeding is proper.1. The effects of the 1982 negotiations: As shownabove, the parties negotiated a new collective-bargainingagreement in the fall of 1982 at a time when all wereaware of the Board's 30 September 1981 decision (258NLRB 908). That contract included article 23 that in-cluded the following paragraph:Point SystemThe Point System contained in the January 1,1978-October 31, 1979 Labor Agreement is elimi-nated and shall only apply to those employees hiredprior to October 31, 1979 who were covered by thePoint System on that date. Those employees whowere not at the top rate of $6.53 per hour prior toOctober 31, 1979 have been given the opportunitywithin their assigned department on October 31,1979 to train and qualify for the required points toreach the rate of $6.53 per hour during the periodfrom December 10, 1979 to November 3, 1980.There shall be no further wage rate increases forany of these employees based on the former PointSystem method. The Point System rate obtained byan employee shall only apply to that employeewhen permanently assigned to the department inwhich the employee earned the Point System rate.The above language indicates that the parties were inagreement that all point system employees had been af-forded the opportunity to qualify for required points.The date on which employees returned to work after the15 November 1979 strike was 10 December 1979. Re-spondent offered evidence during the hearing that theinitial lines of progression within the respective depart-ments were, of necessity, established during that strike. Itappears clear that the Union agreed nevertheless that be-ginning on 10 December 1979 and extending through 3November 1980, the point system employees were af-forded the opportunity to train and qualify for requiredpoints.Moreover, at the time when Respondent and theUnion were agreeing that employees had been given theopportunity to qualify for required points, there was nofinalized provision penalizing those employees that hadnot qualified. At that time, despite Respondent's priorunfair labor practices, no employee had suffered loss ofearnings.__On recognizing and agreeing that employees had beenafforded the opportunity to qualify for points, however,the Union agreed to provisions in the contract thatwould eventually penalize those employees who failed toqualify. The negotiated wage rate reduction for pointsystem employees grades 1 and 2 did not begin until thesecond year of the 1982 contract.The Union did not waive any rights under the 1979-1982 contract. Instead the Union actively negotiatedchanges in the pay structure of some point system em-ployees. In fact, there were no backpay claims to waiveunder the 1979-1982 contract. All parties agree that nobackpay liability occurred, if at all, until after the firstyear of the 1982 agreement. GEORGIA KRAFT CO.33When the Union agreed to reduce the wages for pointsystem employees in grades 1 and 2, those grades 1 and 2employees were known by name.From the above, it is apparent that article 23, section3(B), or article 5, section 2(A), did not proximately con-tribute to reduction in wages for those employees listedin either paragraph 7 or paragraph 9 of the backpayspecification. The Union and Respondent have the rightto negotiate wage reductions. The facts show that is pre-cisely what occurred in the fall of 1982. Obviously, theUnion had an opportunity in 1982 to propose contractlanguage that would protect those employees named inthe backpay specification. The Union did, through nego-tiations, agree that those employees had been affordedopportunities to "qualify" for required points.I am convinced that it was the 1982 contract and notarticle 23, section 3(B), and article 5, section 2(A), of the1979 contract that established losses through wage re-ductions. As shown here, the General Counsel's modeldraws highly speculative conclusions from premises out-side the terms of the 1979 contract. However, in the fallof 1982, it was unnecessary for the Union to speculate.The Union knew or could have known which pointsystem employees remained in grades 1 and 2. TheUnion also knew or could have known what actions Re-spondent had taken in affording point system employeesopportunities to qualify for grade 3 or above. Againstthat background, the 1982 agreement was negotiated. Itwould be an improper interference with those negotia-.tions to now go behind the contract and levy penaltiesbecause the parties were able to reach agreement.In 8(a)(5) cases where the respondent refuses tocomply with the terms of an agreement, the accertedpractice is to run backpay from the date of their unfairlabor practice to the date on which the parties negotiatean agreement in good faith (P. J. Hamill Transfer Co.,277 NLRB 462 (1985); KCW Furniture Co., 276 NLRB957 (1985)). If that practice is followed here, it becomesapparent that no backpay is due. The employees sufferedno lost earnings during the period from December 1979to November 1982.2. The model is arbitrary: I also agree with the Re-spondent's contention that the backpay specificationmodel is arbitrary. In effect, the model shows a cause infact much in the same vein as showing that an accidentvictim would not have been injured if he had been in an-other location.The General Counsel's model purports to show thatarticle 23, section 3(B), and article 5, section 2(A), con-tributed to the wage reductions. However, in order to il-lustrate that point, the model ignores the language in twoprovisions of the 1979 contract indicating the most quali-fied bidder would be awarded each job. Perhaps, as thecompliance officer implied, it would have been difficultto gather the information necessary to construct a modelusing qualifications as a prime criteria. However, therecord does not support a basis to ignore the contract.The record fails to show that any effort was made to de-termine the facts necessary to use qualifications as a cri-teria. I cannot depart from requirements of the contracton nothing more than the assertion that it would havebeen difficult to construct an accurate model. I find thatthe General Counsel was not justified in using seniorityas the sole qualifying factor when in fact the primaryfactor under the terms of the contract was qualifications.Moreover, the General Counsel did not rebut Re-spondent's evidence that the lines of progression were es-tablished during the 15 November through 10 Decemberstrike. A reading of article 23, section 3(B), does not pre-clude such an interpretation. The compliance officer tes-tified that it was reasonable to conclude that the Unionwould have requested the one-time bid in March 1980.However, article 23 does not provide for a bid on requestby the Union, and article 23 does not impose any time re-strictions on Respondent holding the bid.The backpay model uses the term department to in-clude the larger departments that were created in the1979 contract. However, article 23, section 2, entitled"Departments and Hourly Wage Rate Schedule," pur-ports to create larger departments to apply to the non-point system employees. Subsequently, at article 23, sec-tion 3, the contract provides that point system employeesmay train within their "current departments." Chrrentdepartments during 1979 negotiations included log yard,sawmill, stacker, and saw shop. By article 23, section 2,log yard, sawmill, stacker, and saw shop were combinedinto one department, the green end department. In themodel, the General Counsel uses the term current de-partment to include the green end department. That in-terpretation is incorrect. The resultant model incorrectlyshows employees within the smaller departments havemore job bid opportunities than they would have experi-enced under the 1979 contract.Finally, Respondent argues that the named employeesfailed to mitigate their losses. The record supports Re-spondent's argument but, moreover, by showing that thenamed employees failed to bid on available jobs, Re-spondent illustrated the unlikelihood that those employ-ees would have bid on jobs under article 23, section 3(B),or article 5,. section 2(A).The employees named in the backpay specification hadopportunities but failed to bid on jobs offering promo-tions. The following chart shows the number of bid op-portunities afforded each employee from 1980 through1985.198019811982198319841985Oneida Parks581363Yvonne Blalock681200Arthur Lee Jones371110Charles N. Brown051010Alexander Buchanan051000Marvin Steel041023Thomas Gates041023Roosevelt Martin02000-7Eloise Favors371163Hazel Owens361100James O'Neal261131Robert Walton041010Larry Amey041000Daniel Addison041010Ronald Singleton020000 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA "backpay remedy must be sufficiently tailored to ex-punge only the actual and not merely speculative conse-quences of the unfair labor practices." Sure Tan, Inc. v.NLRB, 467 U.S. 883, 900 (1984). The record illustratesthat the General Counsel's backpay specification ismerely speculative whether Respondent's unfair laborpractices contributed to pay reductions.Union DuesRespondent did not deduct from employees' pay, norremit to the Union, dues during the period of the 1979-1982 contract. Prior to the 1979 agreement employeeshad duly executed checkoff authorizations. The 1978checkoff authorization and the form provided in the1979-1982 agreement were the same:Check Off Authorization CardI hereby authorize and direct my employer todeduct from my wages the monthly dues of $and direct that such amount so deducted be sent tothe Secretary-Treasurer of Laborers' InternationalUnion of North America, AFL-CIO, Local UnionNo.This authorization of the deduction of dues shallremain in force for a period of one year or until thetermination date of the agreement, whicheveroccurs first, and shall automatically renew itself forsuccessive periods of one year or succeeding agree-ment periods, whichever shall be shorter, until writ-ten notice by the employee to the employer and theUnion revokes this authorization in any ten dayperiod prior to the expiration of each one yearperiod, or each applicable agreement.The pertinent provisions of article 26 of both the1978-1979 and the 1979-1982 contracts are as follows:PAYROLL DEDUCTION OF UNION DUESSECTION 1. During the term of this Agreement,the employer shall deduct the annual Union mem-bership dues on a monthly basis from the pay ofeach employee who executes a voluntary authoriza-tion in the form shown in Exhibit B of this Agree-ment.SECTION 2. The employer shall not be requiredto deduct dues from the pay of any employee untilthe Union shall have delivered to the employer acopy of such voluntary authorization for check-offwhich has been properly executed by such employ-ee.SECTION 3 Each month the employer willdeduct from the pay of each employee who has ex-ecuted an authorization card the amount specified,on the card, during the first pay period of eachmonth. The amount so deducted shall be remittedto the Union by the twentieth of the month. In theevent that improper deductions are made and remit-ted to the Union, the employee's sole recourse shallbe from the Union. The employer shall not be liablehereunder for any loss of dues sustained by theUnion as a result of the employer's clerical mistakesor the like.SECTION 4. The Union shall indemnify andhold harmless the employer against any form of ji-ability arising out of any action taken or not takenby the employer for the purpose of complying withany provision of this Article. In the event that theUnion claims the employer has, on any total month-ly deduction, deducted from the wages of its em-ployees monthly Union dues in an amount less thanproperly authorized, such claims will be deemedwaived unless the Union notifies the employer ofthe alleged discrepancy before the next month's de-ductions.SECTION 5. In the event of a violation of anyof the provisions of the No Strike-No Lockout Arti-cle of this Agreement (Article 3) the employer maysuspend or terminate the deduction of dues provi-sions of this Article, in addition to pursuing anyother remedies which are available.SECTION 6. Employee Cancellation ofAuthorizationThe provisions of this Section shall amend andtake precedent over the check off authorization can-cellation stated in the Union's Checkoff Authoriza-tion Card.An employee who has authorized payroll deduc-tion of Union dues may cancel such authorizationby giving written notice to the Company during thetwenty (20) day period. Commencing ten (10) daysprior to and ending ten (10) days after an anniversa-ry date or a termination date of this Agreement.The first anniversary date of this Agreement shallbe December 4, 1978.Such voluntary authorization is irrevocableunless cancelled by the employee as provided aboveor until termination date of the present Agreement,whichever occurs sooner and shall be automaticallyrenewed as an authorization from year to yearunless revoked as provided above.Respondent contends that the 1978-1979 authoriza-tions to deduct dues were automatically canceled whenthe Union terminated the contract at its expiration dateon 31 October 1979. The General Counsel argues thatthe underlying Board decision specified there was nohiatus between the 1978 and the 1979 contracts and thatthe previously executed dues-checkoff authorizations re-mained in full effect.FindingA reading of the checkoff authorization and the lan-guage in both the 1978 and 1979 contracts illustrate thatthe dues-checkoff authorizations automatically renew atthe end of the contract. Absent revocation by the respec-tive employee the dues deductions should have contin-ued in accordance with the contracts and the authoriza-tions.Moreover, even though the parties did not reachagreement until 9 December 1979, the underlying Board GEORGIA KRAFT CO.35decision clearly states that there was no hiatus and thatthe effective date reverted back to the termination of the1978 agreement. The Eleventh Circuit agreed with theBoard by including a caveat that the 1979 agreementcommenced at the conclusion of the 15-day extension ofthe 1978 contract.Therefore, I agree with the General Counsel. Re-spondent breached its 1979-1982 agreement by refusingto check off employees' dues and remit those funds tothe Union. Southland Dodge, 205 NLRB 276 fn. 1 (1973);Stackpole Components Co., 232 NLRB 723 (1977); ElCentro Community Mental Health Center, 266 NLRB 1(1983).Although the Union did not grieve Respondent's refus-al to remit union dues during the 1979-1982 agreement,the record shows that Respondent was refusing to abideby the terms of that agreement. As shown in the under-lying decision, Respondent did not comply with theterms of the contract, and the Union was processingunfair labor practices against Respondent.ConclusionsTo the extent shown above, I conclude that the formu-las used in the backpay specification were reasonable andappropriate and that the mathematical calculations basedon the formula were accurate.In accordance with the backpay specification, Re-spondent's answer, stipulation of the parties, and thecomplete record, I find that Respondent failed to pay,and it is directed to remit to the Union, dues owed underits 1979-1982 collective-bargaining agreement with theUnion in accordance with the net backpay calculationmarked "Appendix" attached hereto.ORDERThe Respondent, Georgia Kraft Company, WoodkraftDivision, Greenville, Georgia, its officers, agents, succes-sors, and assigns, shallPay to Laborers' Local Union No. 246 the sum set outbelow as total amount due on the attached net backpaycompilation marked "Appendix," for loss of dues suf-fered, with interest, as a result of Respondent's failure tocomply with the 1979-1982 collective-bargaining agree-ment between Respondent and the Union: $29,640.APPENDIXEmployeeOn CheckoffEmployedTerminationAmountDueRoger WilliamsYesYes $255.00Grady BarberYesYes 255.00Cecil BarberYesYes 255.00Preston D. BarlowYesYes 255.00James W. GuyYesYes 255.00Guy W. HeltonYesYes 255.00Willie L. HarrisYesNo5/12/8037.50Alex FavorsYesYes 255.00Betty GunninYesNo7/1/81 150.00Oliver ThompsonYesYes 255.00William C. MooreYesYes 255.00Arthur HowardYesYes 255.00William C. BassYesNo9/19/8067.50Oneva ParksYesYes 255.00Ed ArgrovesYesYes 255.00Paul WhittenYesYes 255.00Fay ThompsonYesNo3/2/81 105.00Roger O'NealYesNo2/1/8015.00Bobby PriceYesYes 255.00Terry TenneyYesNo3/1/81 105.00Harold DukeYesYes 255.00Yvonne BlalockYesYes 255.00Robert HollisYesYes 255.00Michael ButtramYesNo9/19/8067.50Joe L. HughesYesNo5/15/81127.50Mary BurthYesYes 255.00Fred MatthewsYesNo4/26/82210.00Charles E. BrownYesYes 255.00Doug PratherYesYes 255.00Jerry KierbowYesNo7/8/8052.50Michael LanierYesNo7/1/81 150.00Roger MartinYesYes8/10/81150.00Charlie VealYesYes 255.00Donald LeonardYesYes 255.00Larry HowardYesYes 255.00 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIX-ContinuedEmployeeOn CheckoffEmployedTerminationAmountDueAlbert ReevesYesYes 255.00Clarence RussellYesNo5/10/82217.50Leon CobbYesYes 255.00Willie TenneyYesYes 255.00James KellyYesYesPromoted60.009/1/80.Roger HarperYesYesPromoted37.506/1/80.Joe PerrymanYesYes 255.00Lee Roy ReevesYesYes 255.00Hilton StrozierYesYes 255.00Homer ReevesYesYes 255.00Marvin SnellingYesYes 255.00Tim KendrickYesYes 255.00Fred YarbroughYesYes 255.00Willie BryantYesNo3/3/8015.00Glene E. BrownYesYes 255.00Merriam C. FrostYesYes 255.00Charles JohnsonYesNo6/8/81 135.03Janice Boudrie (Throckmorton)YesYes 255.00Paul FoxYesYes 255.00John ToddYesYes 255.00Wiley ShephardYesYes 255.00Eulis FavorsYesYes 255.00Robert WorksYesYes 255.00Arthur L. JonesYesYes 255.00Hazel OwensYesYes 255.00James StitcherYesYes 255.00Crosby FavorsYesYes 255.00Roosevelt MartinYesYes 255.00Ulysses MahoneYesYes 255.00Gilbert HarrisYesNo2/1/8015.00R. Barry McCoyYesYes 255.00Albert BouchardYesYes 255.00J. SmithYesNo9/21/8067.50Johnny LedfordYesYes 255.00Clarence WatsonYesYes 255.00James O'NealYesYes 255.00Thomas BlalockYesYes 255.00Donald ThrashYesYes 255.00Edward AmeyYesYes 255.00Frank HarpsYesYes 255.00Willie ClemonsYesYes 255.00Nelson GodfreyYesYes 255.00Grady GreenYesNo3/1/81 105.00George BurchYesNo3/17/8022.50Alan AmersonYesYes 255.00William CookYesNo11/6/8082.50J. Mike WilliamsYesNo6/23/8045.00J. Randall RayYesYes 255.00Brian OliverYesYes 255.00Charles PratherYesYes 255.00Jethro GosdinYesNo9/19/8067.50Charles N. BrownYesYes 255.67Nathaniel MurrahYesNo8/17/81150.00William MelsonYesYes 255.00Lester R. MooreYesNo10/15/81165.00Render JohnsonYesYes 255.00Harvey McGruderYesYes 255.00John WardYesYes 255.00Gerald St.ClairYesYes 255.00David CallawayYesYes 255.00Symon ReevesYesYes 255.00 GEORGIA KRAFT CO.37APPENDIX-ContinuedEmployeeOn CheckoffEmployedTerminationAmountDueWilliam MoultrieYesYes 255.00William GrossYesYes 255.00Anthony R. BrownYesYes 255.00Marvin SteeleYesYes 255.00Terry WaltonYesYes 255.00Alexander BuchananYesYes 255.00Robert L. ThrashYesYes 255.00Tom GatesYesYes 255.00Robert ReevesYesYes 255.00Terry C. FlourneyYesYes 255.00Ulis DanielsYesNo5/12/8037.50Warner SlatonYesNo6/23/8045.00Herbert SteeleYesYes 255.00Robert WaltonYesYes 255.00Larry AmeyYesYes 255.00James CheneyYesNo6/23/8045.00Daniel AddisonYesYes 255.00John WalkerYesYes 255.00Phillip FaulknerYesYes 255.00Eldred DevoreYesNo9/1/81 150.00Anthony CrouchYesNo2/27/8015.00Wayne ArringtonYesNo2/1/82187.50Ronnie O'NealYesYes 255.00Ronnie WilburYesYes 255.00Richard SmithYesYes 255.00Jeffrey HughesYesNo5/15/8037.50Robert RussellYesNo3/16/81112.50James CranstonYesNo4/7/8030.00Charles DamronYesYes 255.00George RolandYesYes 255.00Bluford FowlerYesYes 255.00Ricky W. SnellYesNo2/23/81105.00Dale J. McKinleyYesNo2/1/807.50Boyd JonesYesYes 255.00Perry WhatleyYesNo10/20/8075.00L. G. StinsonYesYes 255.00Walter ColwellYesNo2/23/81105.00Willie L. ParhamYesNo7/15/81142.50Kenneth ModlinYesYes 255.00Ronald SingletonYesYes 255.00Jim NixonYesYes 255.00Mike OwensYesYes 255.00Etimothy CarrekerYesYes 255.00Willie G. JohnsonYesYes 255.00Terry G. ThompsonYesNo2/1/807.50Donny PhillipsYesYes 255.00Charlie StinsonYesNo10/1/81150.00Willie ColtonYesNo4/12/82210.00Total Amount Due .$29,640.00